 THE BUDD COMPANYAUTOMOTIVEDIV., DETROITPLANT421WE WILL NOT make any threat of reprisal or engage in any reprisal in orderto induce or encourage any employee to vote against any union in any electionconducted by the National Labor Relations Board.WE WILL NOT engage in any surveillance, or keep under watch and observa-tion, any union or other lawful organizational activity of our employees, or anyunion hall or other place where such activities, including meetings, are takingplace.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their rights guaranteed by Congress to self-organization, toform labor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from engaging in any or all such activities.WE WILL NOT in any manner interfere with the right of our employees tomake a free and untrammeled choice in any election conducted by the NationalLabor Relations Board.All employees are free to become, remain, or to refrain from becoming orremaining,members of Textile Workers Union of America, AFL-CIO, CLC, orany other labor organization.MORGANTON DYEING ANDFINISHINGCORPORATIONEmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have anyquestionconcerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310West Fourth Street, Winston-Salem, North Carolina, Tele-phone No. 723-2381.The Budd Company Automotive Division,Detroit PlantandIn-ternational Union,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America,(UAW) AFL-CIO,Petitioner.Cases Nos. 7-RC-6572 and 7-RC-6574.August 11,1965DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held in these consolidatedcases beforeHearing Officers Jack G. Handler and Joseph Kulkis.The Hearing Officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in these cases, including the briefs filed bythe parties, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.154 NLRB No. 26. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certaineniplnvees of the Employer.3.The Employer, at its Charlevoix Avenue, Detroit, Michigan,plant, involved herein, manufactures automotive parts. The Petitionercurrently represents 3 separate units in the plant: (1) the productionand maintenance employees numbering about 4,000; (2) a unit oftechnical employees numbering about 91; and (3) a unit of officeclerical employees numbering about 250.The Petitioner was certifiedas the representative of the technical and office clerical units in 1963(Case No. 7-RC-5659) pursuant to a consent-election agreementand its current contracts covering them expire November 30, 1965.In the instantcases,the Petitioner requests elections in a unit ofengineers and aunit of accountants and related classifications, asdescribed below, who comprise all the unrepresented employees atthis plant.The Employer moved to dismiss the petitions on the ground thatthey are barred by the agreement for consent election in Case No. 7-RC-5659, the current collective-bargaining contracts covering thetechnical and office clerical units, and a strike settlement agreementexecuted on May 17, 1964, in all of which the Petitioner allegedlyagreed not to represent the requested employee during the term ofthe aforesaid current collective-bargaining contracts.In the agree-ment for consent election and the current contracts, the parties agreed,as to the office clerical unit, to exclude technical employees, as to thetechnical unit, to exclude office clerical employees; and as to bothunits, to exclude professional employees, confidential employees, allemployees in the Employer's divisional offices in Detroit, Michigan,all executive and managerial employees, secretarial employees, guards,supervisors, and all employees currently covered by collective-bargaining agreements.The strike-settlement agreement, that in-volved the technical unit, providedinter alia,that : "All IndustrialEngineering employees [were] to be excluded from Unit representa-tion on the basis of being Confidential employees."In support of its contention that the Petitioner, by thus agreeingto the exclusion of the employees involved herein from the existingunits, in fact agreed not to seek to represent them, the Employer reliesupon theBriggs Indiana 1case.In that case the Board held thatwhere a collective-bargaining agreement contains a provision by whichthe union obligates itself to refrain from seeking to represent certainemployees, the Board will not during the life of that agreemententertain a petition for representation of such employees by that union.However, as explained inCessna Aircraft,2the Board applies this ruleonly where the contract itself contains an express promise on the part1 Briggs Indiana Corporation,63 NLRB 12702The Cessna Aircraft Company,123 NLRB 855, 857. THE BUDD COMPANY AUTOMOTIVE DIV., DETROIT PLANT 423of the union to refrain from seeking representation of the employeesin question, and such a promise will not be implied from a mere unitexclusion; nor will the rule be applied on the basis of an alleged under-standing of the parties during contract negotiations.As the above-described collective-bargaining contracts contain no express agreementon the part of the Petitioner that it will not seek to represent the twogroups of employees here involved,' we find no bar to the instantpetitions.44. In its brief to the Board, the Petitioner makes the followingunit requests, excluding from each unit all employees in the Em-ployer's divisional offices in Detroit, guards, supervisors, and allemployees presently represented by Petitioner :In Case No. 7-RC-6572, the Petitioner seeks a unit of all chemical,industrial, and metallurgical engineers, excluding office clerical em-ployees.In Case No. 7-RC-6574, the Petitioner seeks a unit of allemployees classified as accounting clerk A, cost analyst, accountingclerk leader, accounting clerk A leader, paymaster, cost accountant,and cost analyst leader.Alternatively, the Petitioner is willing torepresent these employees as part of its existing technical and officeclerical units, respectively.The Employer contends that all therequested employees except the cost accountant and accounting clerkA are either managerial, confidential, or supervisory. It furtherasserts that if the Board directs elections, the employees requested inCase No. 7-RC-6572 are professional employees entitled to a self-de-termination election as to whether they wish to be included in theexisting technical unit, and the employees requested in Case No. 7-RC-6574 would be properly part of the existing office clerical unit :Case No. 7-RC-6572There are 13 employees involved in this group of whom 2 are clas-sified as chemical engineers, 4 as metallurgical engineers, and theremainder as industrial engineers. The first two classifications work indepartment 525, known as the metallurgical and chemical laboratory.Chemical engineers:One of the chemical engineers has a B.S.degree in chemical engineering, and works only in the laboratoryrunning ferrous and nonferrous chemical analyses of metals and other'Even If the Board were to treat a promise not to represent certain employees, con-tained in a consent-election or strike-settlement agreement,as a bar to an election amongsuch employees,neither the consent election nor the strike-settlement agreements in-volved herein contains such an express promise by the PetitionerMoreover,as an oralpromise not to represent employees,even if made,isnot a bar,the Employee'smotionto reopen the record to receive evidence that the Petitioner, at the time it executed theagreement for consent election,orally agreed not to seek representation of the instantemployees,is hereby denied.'Chairman McCulloch would exclude the industrial engineersfrom the voting groupwith the chemical and metallurgical engineers at this time on the ground that, in hisview, the 'Union in the written strike-settlement agreement on May 17, 1964, had agreednot to seek to represent the industrial engineers in the unit of technical employees 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials.The other chemical engineer does not possess a degree, butdid receive 4 years of technical school training in his field; he wasadvanced to his present classification in 1943 from the position ofmetallurgist with the Employer, and obtained most of the knowledgeused by him in his present position on the job at the plant. Theseemployees make chemical testings of materials approved for use inthe shop, and chemically analyze other industrial materials, purchasedor to be purchased by the Employer, to determine whether they meetestablished specifications.The materials tested include metals, oils,cleaners, sound deadeners, and sealers.There is evidence that about95 percent of the tests run on the various industrial materials areperformed according to standard specifications.Their opinions onthe results of tests are transmitted either orally or in written form tothe laboratory supervisor, who generally accepts these reports andrelies on their accuracy.On occasions, however, he may require addi-tional tests to be made or seek the advice of other plant personnel.Working with the chemical engineers is a laboratory technician,included in the existing technical unit, who runs tests on paints andchecks concentration on cleaners, which duties the chemical engineershave at times performed.Metallurgical engineers:Of the four employees in this classifica-tion, one has a degree in metallurgical and chemical engineering,another has a degree with specialization courses in metallurgy, andthe third is a trade school graduate.These three are engaged in thefunction of testing metals to determine hardness, tensile strength,and other structural characteristics, as well as the location of physicalflaws and defects.Reports of such tests are made to the laboratorysupervisor and accepted by him -without question. In their work theyuse X-Ray and photographic equipment for diagnosing flaws in suchthings as castings. In addition they use equipment described as acutoff saw with grinder for preparing metal, a Pernell hardnessmachine for measuring depth of penetration of steel, a Rockwellhardness tester,metalographic equipment consisting of polishingmachines and a mounting press, a high-power microscope for determin-ing errors in the microstructure of steel after certain processing, andtensile machines for strength testing metals by stretching.The fourthmetallurgical engineer has no degree but has taken courses in metallur-gical engineering.He works in the tool-hardening room overseeingthe heat treatment of parts by employees of the production and mainte-nance unit known as tool hardeners.This he does by specifying whatheat-treating cycles the tools, dies, and fixtures coming into the shopshould go through, using a Pernell machine or a Rockwell hardnesstester. THE BUDD COMPANY AUTOMOTIVE DIV., DETROIT PLANT 425Since the work performed by the chemical and metallurgical engi-neers consists chiefly of the analysis and physical testing of metalsand other materials according to standard specifications, it does notrequire knowledge of an advanced type in fields of science or engi-neering customarily acquired by a prolonged course of specializedintellectual instruction and study in an institution of higher learning.We therefore find, contrary to the Employer's contention, that theseare not professional employees.As the work of the employees in theseclassifications does, however, involve the use of independent judgmentand require the exercise of skills learned from specialized training,we find they are technical employees.5Industrial engineers:All the employees in this classification per-form the sane functions, primarily making time studies as to produc-tion on the plant floor with the aid of stop watches, and preparingreports thereof.Their time-study data is used in the preparation andrechecking of production standards for use by the industrial relationsdepartment in its negotiations with the Petitioner.The reportscompiled by the industrial engineers based on their time studies areused in preparing standards assessing machine capability and tool life.Making these time studies through the actual observation of employeesat their machines requires some discretion by the industrial engineersbecause of the manner in which various movements are broken downand deviations from prescribed procedures are noted. It is sometimesnecessary for the industrial engineers to make numerous time studiesof the job under consideration in order to arrive at a productionstandard, because consideration must be given to such elements asfatigue and.skill. In accord with established precedent as to employeesdoing essentially the same work as the employees involved herein, wefind the industrial engineers to be technical, rather than professional,employees.6There is no evidence that they formulate, determine, andeffectuate management policies, assist anyone in the performance ofthat function in the field of labor relations,' or that they possess anyindicia of supervisory authority.We find therefore that they areneither confidential, managerial, nor supervisory employees.,,Case No. 7-RC-6574There are 12 employees involved in this group, all of whom arelocated in the main office area of the plant.As noted above, it is theEmployer's contention that most of these employees are either mana-gerial, confidential, or supervisory.6Western Electric Company, Incorporated,126 NLRB 1346.6WesternElectric Company,Incorporated,supra,at 1354.'Ford MotorCompany(Chicago Branch),66 NLRB 1317, 1322.8 TheB. F. Goodrich Company,115 NLRB 722, 724. 426DECISIONS OF NATIONALLABOR RELATIONS BOARDPaymaster (Patterson) :The paymaster's duties consist of disburs-ing the weekly payroll checks and distributing other employee compen-sation checks; keeping control of all blank checks, payroll accounts,and the cash balance; and recording the receipt of checks and depos-iting them in the bank.The paymaster works in the same generaloffice areaas accounting clerk A (Gentile), who the Employer concedesis an office clerical employee.Gentile prepares the payroll and helpsdistribute the checks.Both Gentile and Patterson have knowledgeof the vault combination but only Patterson knows the combination ofthe safe in the vault. Patterson has no authority to hire or dischargeemployees, nor responsibility to direct them; not does be me,ke policydecisionsof sucha nature aswould constitute him a managerialemployee.We accordingly find him, as well as Gentile, to be officeclerical employees.Accounting clerk leader (Longobardi) :This employee is part ofdepartment 857, treasury, but works in department 853, cost andbudget,with three other employees who are included in the officeclerical unit, preparing data on salary payroll for the tabulatingsection.The blank checksfor salariesare transmitted by the pay-masterto Longobardi and he passes them to tabulating with the infor-mation required to prepare the salary checks for the week. Longobardialso instructs the employees working with him in the nature of theirduties.Accounting clerk A leaders (Ackerman and Marsh) :Seventypercent of Ackerman's time is spent compiling statistics pertainingto various products manufactured or sold by the company from infor-mation supplied to the cost accounting department by the industrialengineering,or time-study, department to determine the cost of eachpart or operation made or performed in the plant. In preparing suchstatisticsAckerman works according to fixed instructions. The other30 percent of Ackerman's time is spent making corrections, obtainingstatistics from other departments, and other clerical work.He per-forms his duties alongside employees in the existing office clerical unit.Although he instructs new clerks in this work, he has no one underhim and has never been advised that he was a supervisor.Marsh, alsoreferred to as a cost accounting clerk leader, develops amortizationrates and periods, works on orders and miscellaneous costs, vendorcustomer charges, and performs related duties.He works with threeoffice clerical unit employees.One of these clerks assists him in ledgerposting, and all three work with him placing account numbers on shoporders and requests for appropriations, and making cost distributionof requisitions.None of the accounting clerk or accounting clerk A leaders hasauthority to hire, discharge, discipline, or change the status of anyemployee.Although they make recommendations in some of these THE BUDD COMPANY AUTOMOTIVE DIV., DETROIT PLANT 427respects, such recommendations are subject to independent investiga-tion and action by higher supervision.Moreover, while they instructnew employees, any direction of the work of others they perform doesnot require the use of independent judgment, but rather appears to beroutine in nature, reflecting the relationship of the more experiencedto the less experienced employee.Accordingly, we find, contrary tothe Employer's contention, that they are not supervisors but are officeclerical employees.Cost analysts (Lowery, Doherty, Mette, Norris, Stark) and costanalyst leader (Swoish) : sCost analysts are assigned to plant areamanagers to advise them as to financial programming relative to suchmatters as costs, profit and loss, and budgets prepared for the area bythe controller's office.They check cost records for errors, and advisethe area manager on ways to reduce costs or bring them into line withthe financial program for the area.Although most of their time isspent in the office area, the latter task often takes them into the plantwhere they may make or check a cost estimate based upon theirknowledge of the operations of the area. To assist them in their work,they are furnished a list of instructions by the cost analyst supervisor,Guetschoff.Although financial programming has an impact onmanpower levels and cost analysts are informed of labor contractprovisions which bear on financial plans for their area, the cost analystsdo not participate in collective bargaining or grievance matters.Thecost analysts sometimes attend management meetings which deal withthe consideration of changes in financial plans of the Company, andmay provide information at such meetings relating to their specializedfield of cost analysis.Their function in this regard does not extendto the area of decision making, and, in fact, they cannot independentlycorrect cost errors made in written reports of management meetingsbut can only draw such errors to the attention of the cost analystsupervisor.One of the cost analysts, Swoish, is classified as a leader;his main function is the coordination of the work of this group and atthe same time he handles cost matters pertaining to the foundry area.Like the other cost analysts, Swoish handles detailed office work; inaddition, he assists them with their problems and instructs them inthe more complex aspects of cost analysis. Swoish, like the others,reports to Guetschoff.There is no evidence that the foregoing cost analysts are engaged,or assist, in the formulation, determination, or effectuation of policiesin the field of labor relations.We therefore find they are not confi-dential employees.10As they do not take part in the formulation anddetermination of management policy, we find that they are not mana-6 The record indicates that Schweigel, cost accountant, performs duties substantiallyIdentical to those of cost analysts.10 The B. P. Goodrich Company, supra. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDgerial employees.1'We further find, contrary to the Employer's con-tention, that Cost Analyst Leader Swoish possesses none of the indiciaof supervisory authority.However, in accord with the Petitioner'scontention, and the alternate position of the Employer, we find thatthe cost analysts and the cost analyst leader are office clerical employees.In view of the fact that there are in this plant established units oftechnical and office clerical employees, that those units are representedby the Petitioner, and no other union seeks in this proceeding torepresent the employees involved herein, we find that the separateresidual units requested are inappropriate.12 However, as the requestedclassifications were in existence prior to the certification of the estab-lished units from which they were excluded, and as they share commoninterests with the employees in the comparable established units, theymay appropriately be included in such units if a majority of eachgroup so desire.13Accordingly, we shall direct elections in the following voting groupsat the Employer's Charlevoix Avenue, Detroit, Michigan, plant,excluding from each group all employees in the Employer's divisionaloffices in Detroit, Michigan, guards, all employees presently repre-sented by Petitioner, and supervisors as defined in the Act :(a)All chemical, industrial, and metallurgical engineers,excluding office clerical employees.(b)All employees classified as accounting clerk A, cost analyst,accounting clerk leader, accounting clerk A leader, paymaster,cost accountant, cost analyst leader, and cost accounting clerkleader.If a majority of the employees in voting group (a) cast their ballotsfor the Petitioner, they will be taken to have indicated their desire toconstitute a part of the existing unit of technical employees currentlyrepresented by the Petitioner, and the Petitioner may bargain forsuch employees as part of that unit. If a majority of them vote againstthe Petitioner, they will be taken to have indicated their desire toremain unrepresented, and the Regional Director will issue a certifi-cation of results of election to that effect.If a majority of the employees in voting group (b) cast their ballotsfor the Petitioner, they will be taken to have indicated their desire toconstitute a part of the existing unit of office clerical employeescurrently represented by the Petitioner, and the Petitioner maybargain for such employees as part of that unit. If a majority of"FordMotorCompany(Chicago Branch),supra'Cf.ACF Industries,Incorporated,115 NLRB 1106, 1109;Ohio Ferro Alloys Corpo-ration, 107 NLRB 504, 506.32Westinghouse Electric Corporation,142 NLRB 317,319-320 EARL LATSHA LUMBER CO.429them vote against the Petitioner, they will be taken to have indicatedtheir desire to remain unrepresented, and the Regional Director willissue a certification of results of election to that effect.[Text of Direction of Elections omitted from publication.]Earl Latsha Lumber Co.andLocal 776, International Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpers ofAmerica.Case No. 4-CA-3448.August 12, 1965DECISION AND ORDEROn June 2, 1965, Trial Examiner Arthur Christopher, Jr., issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpracticeswithin the meaning of the National Labor Relations Act,as amended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief, and the GeneralCounsel filed an answering brief in opposition to the Respondent'sexceptions.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersBrown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs," and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders1 The Respondent's request for oral argument is hereby denied because the record, in-cluding the exceptions and briefs,adequately presents the issues and the positions of theparties.2 The Respondent excepts to an Order dated January 7, 1965, before the hearing byTrial Examiner Charles W.Schneider denying the Respondent'smotions to strike sub-paragraph 5(c) of the complaint and for a more definite statement.As the complaintconformed with the requirements of Section 10(b) of the National Labor Relations Act,as amended, and Section 102.15 of the Board's Rules and Regulations, Series 8, asamended, revised January 1, 1965, we find no merit inthis exception.154 NLRB No. 30.